DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 6/14/2021.  These drawings are acceptable.

Specification
Amendments to the specification were received on 6/14/2021. These amendments have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 4-7, 9-10, 12-15, 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenner et al. (US 6,440,061 B1) in view of Jerger et al. (US 6,217,588 B1).
Regarding claim 1, Wenner discloses a method of performing lithotripsy (via introduction of lithotripter 32) on a stone (stone 50) disposed in a bodily passage (passage from skin 19 to bile duct 14; Figs. 1-3), the method comprising the steps of: inserting a sheath (introducer sheath 12) having a first proximal end (proximal end of 12 near 71; Fig. 1) and a first distal end (distal end of 12 near 72; Fig. 1) into said bodily passage such that the first distal end is disposed in said bodily passage (as the distal end of sheath 12 is in the passage between the skin 12 and the stone 50 within duct 14), the sheath defining a first lumen (lumen of 12) extending between an opening at the first proximal end and an opening at the first distal end and having a first inner diameter and first lumen length (Figs. 1, 3); inserting a scope (instrument guide 13) having a second proximal end (proximal end of 13) and a second distal end (distal end of 13) through the first lumen such that the second distal end is disposed distal to the first distal end of the sheath (Figs. 1, 3), the scope defining a second lumen (conduit 27 through which lithotripter 32 extends) extending between an opening at the second proximal end and an opening at the second distal end and having a second inner diameter and second lumen length (Figs. 1, 3); inserting a lithotripter (lithotripter 32) comprising a probe (probe like portion of 32 within centralizer 33) having a third proximal end (proximal end of probe) and a third distal end (distal end of probe) through 
Wenner fails to disclose the lithotripter comprising a firing handle and the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter; and a fitting disposed on the fourth proximal end of the elongate member and adapted to attach the probe to the lithotripter, the fitting having a fifth proximal end and a fifth distal end.


Regarding claim 4, Wenner discloses a method of performing lithotripsy (via introduction of lithotripter 32) on a stone (stone 50) disposed in a bodily passage (passage from skin 19 to bile duct 14; Figs. 1-3), the method comprising the steps of: inserting a device (sheath (introducer sheath 12) having a first proximal end (proximal end of 12 near 71; Fig. 1) and a first distal end (distal end of 12 near 72; Fig. 1) into said bodily passage such that the first distal end is disposed in said bodily passage (as the distal end of sheath 12 is in the passage between the skin 12 and the stone 50 within duct 14), the sheath defining a first lumen (lumen of 12) (Figs. 1, 3) and/or a scope (instrument guide 13) having a first proximal end (proximal end of 13) and a first distal end (distal end of 13) into said bodily passage such that the first distal end is disposed in said bodily passage (Figs. 1, 3), the scope defining a first lumen (conduit 27 through which lithotripter 32 extends)); inserting a lithotripter (lithotripter 32) comprising a probe (probe like portion of 32 within centralizer 33) having a second proximal end (proximal 
Wenner fails to disclose the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter.
However, Jerger teaches a lithotripter comprising a firing handle (handpiece of the lithotripter, not shown in the figures) and a probe (Fig. 1; abstract) comprising an elongate member (including initial partial length 2, intermediate length 3 and adjoining additional partial length 4) comprising a proximal portion (2), an intermediate portion (3), and a distal portion 4), the proximal portion (2) having a first length and a first outer diameter (Fig. 1), the intermediate portion (3) having a second length and a second outer diameter (Fig. 1), the distal portion (4) having a third length and a third outer 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Wenner so that the first outer diameter is greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter as taught by Jerger in order to provide improved flexibility to the distal portion of the probe that may be correlated with the scope it is inserted through. 
Regarding claim 5, Wenner substantially discloses the invention as discussed above and further discloses wherein the device comprises a sheath (introducer sheath 12).
Regarding claim 6, Wenner substantially discloses the invention as discussed above and further discloses wherein the sheath (12) has a length (Figs. 1, 3); and wherein the distal portion has a length that is greater than the length of the sheath (Figs. 1, 3).
Regarding claim 7, Wenner substantially discloses the invention as discussed above and further discloses inserting a scope (13) having a fourth proximal end and a 
Regarding claim 9, Wenner substantially discloses the invention as discussed above and further discloses wherein the scope (13) has a length that is greater than the length of the sheath (12; Figs. 1, 3).
Regarding claim 10, Wenner substantially discloses the invention as discussed above and further discloses wherein the device comprises a scope (13).
Regarding claim 12, Wenner substantially discloses the invention as discussed above and further discloses wherein the first lumen (27) of the scope (13) has a length (Figs. 1, 3); and wherein the distal portion has a length that is greater than the length of the first lumen of the scope (Fig. 3).
Regarding claim 13, modified Wenner fails to disclose wherein the probe further comprises: a fitting disposed on the third proximal end of the elongate member, the fitting having a fourth proximal end and a fourth distal end; an elongate tubular member disposed over a portion of the proximal portion, the elongate tubular member comprising a fifth proximal end and a fifth distal end, the fifth proximal end disposed adjacent to the fourth distal end of the fitting; and a handle disposed on the elongate 
However, Jerger teaches a fitting (radially enlarged portion of guide bush 8 that attaches to screw cap 10 and O-ring 11; Fig. 2) disposed on the third proximal end of the elongate member (Fig. 2), the fitting having a fourth proximal end (proximal end of guide bush 8) and a fourth distal end (distal face of radially enlarged portion of guide bush 8), an elongate tubular member (tubular portion of guide bush 8 distal to radially enlarged portion) disposed over a portion of the proximal portion (Fig. 2), the elongate tubular member comprising a fifth proximal end (end abutting distal face of radially enlarged portion of guide bush 8) and a fifth distal end (distal end of 8), the fifth proximal end disposed adjacent to the fourth distal end of the fitting (Fig. 2); and a handle (screw cap 10) disposed on the elongate member (Fig. 2), the handle comprising a sixth proximal end (proximal end comprising proximal cavity) attached to the fifth distal end of the elongate tubular member (Fig. 2) for the purpose of removably holding the proximal end of the probe to a handpiece of the lithotripter (column 6, lines 39-44). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lithotripter of Wenner to further include the fitting, elongate tubular member, and handle as taught by Jerger in order to removably attach the elongate member of the probe to a firing handle of the lithotripter to thereby provide easy cleaning, sterilization, and/or replacement.
Regarding claim 14, modified Wenner discloses wherein the fifth distal end of the elongate tubular member is disposed proximal to the intermediate portion (Figs. 1-2 of Jerger).

Regarding claim 17, modified Wenner discloses wherein the entire elongate tubular member (tubular portion of guide bush 8 of Jerger distal to radially enlarged portion) is disposed between the fourth distal end of the fitting (distal face of radially enlarged portion of guide bush 8 of Jerger) and the fifth distal end of the elongate tubular member (Fig. 2 of Jerger).
Regarding claim 20, Wenner discloses a method of performing lithotripsy (via introduction of lithotripter 32) on a stone (stone 50) disposed in a bodily passage (passage from skin 19 to bile duct 14; Figs. 1-3), the method comprising the steps of: inserting a sheath (introducer sheath 12) having a first proximal end (proximal end of 12 near 71; Fig. 1) and a first distal end (distal end of 12 near 72; Fig. 1) into said bodily passage such that the first distal end is disposed in said bodily passage (as the distal end of sheath 12 is in the passage between the skin 12 and the stone 50 within duct 14), the sheath having a length and defining a first lumen (lumen of 12) (Figs. 1, 3); 
Wenner fails to disclose the lithotripter comprising the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter; a fitting disposed on the fourth proximal end of the elongate member, the fitting having a fifth proximal end and a fifth distal end; an elongate tubular member disposed over a portion of the proximal portion, the elongate tubular member comprising a sixth proximal end and a sixth distal end, the sixth proximal end disposed adjacent to the fifth distal end of the fitting; and a handle disposed on the elongate member, the handle comprising a seventh proximal end attached to the sixth distal end of the elongate tubular member.
However, Jerger teaches a lithotripter comprising a firing handle (handpiece of the lithotripter, not shown in the figures) and a probe (Fig. 1; abstract) comprising an elongate member (including initial partial length 2, intermediate length 3 and adjoining additional partial length 4) comprising a proximal portion (2), an intermediate portion (3), and a distal portion 4), the proximal portion (2) having a first length and a first outer diameter (Fig. 1), the intermediate portion (3) having a second length and a second outer diameter (Fig. 1), the distal portion (4) having a third length and a third outer diameter (Fig. 1), the intermediate portion disposed between the proximal portion and the distal portion (Fig. 1), the first outer diameter being greater than the third outer diameter (Fig. 1), the second outer diameter tapering from the first outer diameter to the third outer diameter (Fig. 1) for the purpose of providing additional flexibility to the distal portion of the probe i.e. the portion that is inserted into the lumen of an endoscope so 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Wenner so that the first outer diameter is greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter as taught by Jerger in order to provide improved flexibility to the distal portion of the probe that may be correlated with .

Claim(s) 2, 8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenner et al. (US 6,440,061 B1) in view of Jerger et al. (US 6,217,588 B1), as applied to claims 1, 7 and 10 discussed above, and further in view of Lavelle (US 2007/0078446 A1).
Regarding claims 2, 8 and 11, modified Wenner fails to disclose the steps of: removing the probe from the lumen of the scope;Application No.: 16/266,512Attorney Docket No.: 1000-863 Preliminary Amendment filed on: 2019-02-043 of 13removing the scope from the lumen of the sheath; inserting a medical device having a proximal end and a distal end through the lumen of the sheath and/or the scope such that the distal end of the medical device is disposed distal to the distal end of the sheath and/or scope; activating the medical device to remove the fragmented stone; and removing the medical device from the lumen of the sheath and/or scope.
However, Lavelle teaches that after insertion of a lithotripter through a working channel of a catheter or endoscope to breaking up stones or calculi, then the lithotripter is removed by breaking a luer lock connection between connectors of the catheter or endoscope, and then a grasper or basket may then be inserted into the same working channel of the catheter or endoscope and activated to remove the fragments of the broken stones or calculi ([0028]).
.

Claim(s) 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenner et al. (US 6,440,061 B1) in view of Jerger et al. (US 6,217,588 B1), as applied to claim 4 discussed above, and further in view of Irion (US 2006/0142754 A1).
Regarding claims 18 and 19, modified Wenner teaches the bodily passage is a bile duct (abstract) but fails to disclose wherein said bodily passage is a salivary duct or a portion of a urinary tract.
However, Irion teaches a device (10) used for lithotripsy to fragment stones (Fig. 1). The device may be used in bile ducts, similar to Wenner, or alternatively, the device may be used for salivary stones or for urinary calculi ([0067]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bodily passage of the method of modified Wenner to include a salivary duct or a portion of a urinary tract in light of the teachings of Irion in order to remove stones from different parts of a patient’s body depending on their individual treatment needs.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.

Response to Arguments
Applicant’s arguments, see pages 21-22, filed 6/14/2021, with respect to Schaeffer have been fully considered and are persuasive.  The rejection of claims 1-14 and 17-20 over Schaeffer has been withdrawn. 
With respect to claim 1, Applicant argues that Wenner fails to disclose the third length of the distal portion being greater than the second lumen length. However, in the new rejection above over Wenner in view of Jerger, it is clear that Wenner does disclose the third length of the distal portion being greater than the second lumen length as the length of the distal portion of 32 of Wenner that extends from the proximal end of the sheath 12 and guide 13 and distal to guide 13 is greater than the length of the lumen of the guide 13 i.e. second lumen length of the scope because the third length of 32 extends from the proximal end of both sheath 12 and guide 13 and distally past the distal end of guide 13 (Fig. 3).
With respect to claim 20, reference to the third length of the distal portion being greater than the second lumen length of the scope was a typographical error and has now been deleted. Claim 20 instead requires that the distal portion length be greater 
With respect to claims 1, 4 and 20, it is appreciated that Applicant has noted the typographical error in the motivation statements that reference Schaeffer instead of the correct primary reference Wenner. The typographical errors have since been corrected. Thus, the new rejection provides reasoned statements articulating why Wenner in view of Jerger renders claims 1, 4 and 20 obvious. 
With respect to claim 4, reference to the third length of the distal portion being greater than the second lumen length of the scope was a typographical error and has now been deleted.
While the typographical errors have been corrected, it is noted that Applicant has made no arguments with respect to the scope and/or specific teachings of Wenner in view of Jerger. Therefore, rejections over Wenner in view of Jerger have been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schulz et al. (US 5,722,980) is noted for teaching a lithotripter with an elongate member, a fitting, an elongate tubular member, and a handle (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771